DETAILED ACTION
	This is the first action in response to application 17/009,772 filed September 1, 2020, with no claimed prior benefit. All claims 1-20 are pending and have been fully considered. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Examiner has noted that no information disclosure statement (IDS) has been submitted with the application. The applicant is reminded of their duty to disclose under 37 C.F.R. 1.56. See MPEP 609.04(b) for information on timing requirement related to the submission of information disclosure statements.

Specification
The disclosure is objected to because of the following informality: 
Paragraph 14 appears to be a sentence template that does not disclose information relevant to the application. The paragraph should be deleted or the template updated to provide the intended meaning of terms that appear in the application (as long as doing so would not enter new matter)
Appropriate correction is required.




Claim Objections
Claims 10-13 are objected to because of the following informalities:  
On line 2 of claim 10, “between the second layer of the protective glove first layer” should read “between the second layer and the protective glove first layer”.
On line 2 of claim 11, “between the second layer of the protective glove first layer” should read “between the second layer and the protective glove first layer”.
On lines 1-2 of claim 12, “an dermabrasive material” should read “a dermabrasive material”
On line 2 of claim 13, “between the second layer of the protective glove first layer” should read “between the second layer and the protective glove first layer”.
Appropriate correction is required.
Though not an objection, it is also noted that it appears applicant may have intended for claim 5 to include the limitation “in a secondary layer of the protective glove and contain a disinfectant” since it appears in similarly phrased claims 3-4, and for claim 7 to read “each second layer portion” instead of each second layer”, because claim 6 is similarly phrased and incudes the limitation “portion”. No action is required if these claims were written as intended. Claims 5 and 7 have been interpreted as written.  

Claim Interpretation
The examiner’s interpretations of certain terms from the claims are made of record:
Contiguous, as it appears in claim 15, has been interpreted as requiring that the finger and thumb portions and the palm portion of the second layer are arranged so that one portion is directly abutting at least one other portion and all portions are connected, but the portions may still be divided into discrete entities. This could include a configuration similar to the glove as depicted in Figure 4 of the instant application, but with the portions directly touching
Continuous, as it appears in claim 16, has been interpreted as requiring that the finger and thumb portions and the palm portion of the second layer form one larger portion without a barrier that completely separates a portion from another portion, which includes the glove depicted in Figures 1 and 5 of the instant application
Dermabrasive, as appears in claims 12 and 13, is understood to describe a material that is capable of abrading skin, and thus comprises any material with sufficient roughness, or another relevant physical or chemical property, that would allow it to abrade skin.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 1, it is not clear if the “fleshy mass” recited on line 4 of the claim is a positively recited part of the protective glove, the second layer, or the overall glove device, or if the “fleshy mass” is referring to the part of the user’s extremity on which the second layer is located. For purposes of examination, the fleshy mass was interpreted as the squishy part of the user’s finger, but the claim should be adjusted to clarify what the “fleshy mass” is a part of. 
Further regarding claim 1, lines 4 and 6 of the claim both state “a second layer” such that it is not clear if or how the layers are different. Adjusting line 6 to read “said second layer further covering a palm portion…” or stating “a region of the second layer on a palm portion” would help rectify this issue. For purposes of examination, the stated second layers were interpreted as one layer with at least two portions, wherein at least one of said portions is located over the extremities (fingers and thumb) of the glove and at least one of said potions is located over the palm of the glove.
Additionally, claim 1 does not make clear if the second layer is considered part of the “protective glove” recited in line 2, or if the second layer is only part of the “glove” recited in line 1. If the second layer is part of the “protective glove”, it is suggested that the claim be rewritten to claim “a protective glove” in the first line and that “a protective glove comprising” be cut from the second line. Alternatively, if there is meant to be a distinction between the “protective glove” of line 2 and the “glove” of line 1, the following modifications could help rectify the issue: 1) insert a colon after “comprising” on line 2; 2) move the limitation “a first layer configured to cover at the hand of the user” to a new line directly below line 2 and indent the line; 3) Indent the lines starting “a second layer” (lines 4 and 6 as currently written). Any other modification that more clearly describes the relationship between the second layer, “protective glove”, and “glove” is acceptable. For purposes of examination, the second layer has been interpreted as part of the protective glove. 

Claims 2-16 are rejected by virtue of their dependency on claim 1. A particular issue that arises in many of these dependent claims is the limitations “the finger and thumb portions” and “the palm portion” not being clearly defined as part of the “protective glove”, “second layer”, or other part of the glove device. With the structure of the stated “portions” not being clear, it is difficult to assess whether the portions are discrete (as required in claims 3 and 14), contiguous (as required in claims 4 and 15), or continuous (as in claims 5 and 16). The issue also arises in claim 8 and 9 wherein it is not clear what structure the “portions” are a part of. For purposes of examination, the “portions” have been interpreted as portions of the second layer (which itself has been interpreted as part of the protective glove) or portions of a layer covered by the second layer. 

Regarding claim 2, it is not clear if the claim was intended to require that the polymer include all of the listed elements or at least one of them. If the claim requires the polymer to contain all components, then adjusting “a polymer including” to “a polymer composite including” would help clarify that the second layer material is comprised of several species of polymer, not a singular polymer species as “a polymer” implies. However, if the claim was intended to only require that the second layer include at least one of the listed polymer species, “and” should be adjusted to read “or”, as in “a polymer including latex, nitrile rubber, polyvinyl chloride, neoprene, or composites thereof”. The latter interpretation, in which the claim only requires at least one of the listed materials, has been used for purposes of examination. 

Regarding claim 3, it is unclear if “a same secondary layer” refers to the same second layer described in claim 1. If the layers are the same, the claim should be adjusted to state that the “second layer” over the glove fingers and thumb and that the “second layer” over the palm of the glove are part of a “same secondary layer”, or similarly adjusted. Otherwise, it should be made clear how the “same secondary layer” and “second layer” are different. For purposes of examination, the layers have been interpreted as being the same.  Claim 4 is rejected on similar grounds as claim 3 regarding the term “a secondary layer” in the second line of the claim.

Regarding claim 17, issues analogous to those identified in claim 1 exist with regards to the limitations “fleshy mass” and “a second layer”. The same interpretations identified for each limitation with respect to claim 1 were used for purposes of examination.

Regarding claim 18, line 6 of the claim does not recite a coherent step. Omitting the word “via” on line 6 of the claim would address this issue.  Claim 18 also has issues analogous to those identified in claim 1 regarding how the terms “fleshy mass” and “second layer” are recited; the limitations have been interpreted as discussed with regards to claim 1. Claims 19-20 are rejected via their dependency on claim 18. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
	
		Claims 1, 3-7 and 13-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams, US patent application publication 2015/0157071 A1.
Regarding claim 1, Adams discloses A glove for a hand of a user (glove 10, Figures 1-2, paragraph 21, line 1), the glove comprising: a protective glove comprising a first layer configured to cover at least the hand of the user (inner layer 12, Figures 1 and 2, paragraph 21, line 2); 5a second layer (outer glove layer 14, Figures 1-2, paragraph 21, line 2) on a fleshy mass on a palmar aspect of an extremity of each finger and thumb portions of the protective glove (paragraph 21, Figures 1-2, reservoir 16 and outer glove 14 surrounds entire inner glove layer, including palm, and fleshy parts of fingers, and thumb); and a second layer on a palm portion of the protective glove (outer glove layer 14, Figures 1-2, paragraph 21, line 2. Second layer covers entire hand of the glove, including extremities and palm).  
Furthermore, Adams teaches another embodiment of the invention in which a second glove 200 is placed over the glove 10 identified above (glove 200 arranged over a second glove like glove 10, Figures 6-8, paragraph 52, lines 1-3). In this embodiment, the glove 200 constitutes a secondary layer that extends over the palm and thumb portions of the protective glove (Figures 6-8) while the inner layer 12 of glove 10 remains a protective glove first layer (Figures 1-2, paragraph 21, line 2).

Regarding claim 3, Adams discloses the glove of claim 1 (discussed above; consider embodiment where outer glove layer 14 constitutes second layer), wherein the finger and thumb portions and the palm portion are discrete portions in a same secondary layer of the protective glove ((walls 36, 38, 42 define a palm portion of the reservoir separated from the extremities by walls 40, 44, 46, 48, 50, Figure 1, paragraph 30. Walls create discrete portions of reservoir which constitute part of secondary layer along with outer glove layer 14) and contain a disinfectant (cleaning liquid, paragraph 54, Figures 6-7. Cleaning liquid stored in reservoir between glove 200 and glove 10, paragraph 54).

Regarding claim 4, Adams discloses The glove of claim 1 (discussed above; consider embodiment where outer glove layer 14 constitutes a second layer), wherein the finger and thumb portions and the palm 15portion are contiguous portions in a same secondary layer of the protective glove and contain a disinfectant (walls 36, 38, 42 define a palm portion of the reservoir separated from the extremities by walls 40, 44, 46, 48, 50, paragraph 30, Figure 1. Walls create discrete portions of reservoir underneath secondary layer [outer glove layer 14], including portions along fingers and palm, that are directly abutting each other such that they are contiguous, Figure 1) and contain a disinfectant (cleaning liquid, paragraph 54, Figures 6-7. Cleaning liquid stored in reservoir between glove 200 and glove 10, paragraph 54).

Regarding claim 5, Adams discloses The glove of claim 1 (discussed above; consider embodiment where outer glove layer 14 constitutes a second layer), wherein the finger and thumb portions and the palm portion are a continuous portion (walls 32, 34…50 divide the inner reservoir 16 into smaller regions which regions are in liquid communication with each other by virtue of openings in walls, Figures 1-2, paragraph 30, lines 6-9. Openings connect portions such that they are continuous).  

Regarding claim 6, Adams discloses the glove of claim 1 (discussed above; consider embodiment where glove 200 constitutes second layer), wherein each second layer portion comprises a 20disinfectant absorbent material (cleaning element 206 such as a sponge, see 206 on both fingertips and palm of glove in Figure 6, paragraph 48, lines 4-5) which is initially dry (sponge is inherently capable of being kept dry until cleaning liquid [paragraph 54, Figures 6-7] introduced to reservoir via aperture 18 [Figure 1, paragraph 22]).  

Regarding claim 7, Adams discloses the glove of claim 1 (discussed above; consider embodiment where glove 200 constitutes second layer), wherein each second layer is presaturated with a disinfectant solution (sponges 206 [Figure 6, paragraph 48, lines 4-5] are capable of being presaturated with cleaning liquid [paragraph 54, Figures 6-7] introduced via reservoir aperture 18 [Figure 1, paragraph 22]).  

Regarding claim 13, Adams discloses the glove of claim 1 (discussed above; consider embodiment where glove 200 constitutes second layer) wherein a glove 200 is placed over a glove 10 (glove 200 arranged over glove 10, paragraph 52, lines 1-3). The glove 10 consist of two layers that define a reservoir 16, (glove 10 comprises inner glove layer 12 and outer glove layer 14 [which] form reservoir 16, Figures 1-2, paragraph 21) such that the inner layer 12 of glove 10 constitutes a protective glove fist layer (inner layer 12). Glove 200, when placed over glove 10, constitutes a second layer that has portions that cover both the fingers and palm (Figures 6-8), and said portions includes cleaning elements 206 that can comprise brushes (cleaning element 206 such as a brush, Figure 6, paragraph 48, lines 3-5), which one having ordinary skill in the art would recognize as dermabrasive. Furthermore, the reservoir 16 can be filled with cleaning fluid (cleaning fluid from glove 10, paragraph 54) such that it constitutes a disinfecting intermediate layer between the inner layer 12 of glove 10 and the outer glove 200. Therefore, it is evident that Adams discloses the glove of claim 1, further comprising an intermediate layer disposed between the second layer of the protective glove first layer, wherein the second layer is dermabrasive and the intermediate layer is disinfecting.  

Regarding claim 14, Adams discloses the glove of claim 1 (discussed above), wherein the glove consists of a protective glove first layer (inner layer 12 of glove 10, Figures 1-2, paragraph 21) and an intermediate layer (reservoir 16, Figures 1-2, paragraph 21), as discussed with regards to claim 13. Adams further teaches a second layer (glove 200 arranged over glove 10, paragraph 52, lines 1-3) wherein portions of the layer over the palm and fingertips include holes and cleaning elements (holes 204 covered in permeable cleaning elements 206, paragraph 48, lines 3-5; hole 204 in each finger and/or palm, paragraph 49). As seen in Figure 6 of Adams, the cleaning elements 206 constitute portions of the second layer on the fingers, thumb, and palm, which are discrete from each other. Therefore, it is evident that Adams discloses the glove of claim 1, further comprising an intermediate layer disposed between the second layer and the protective glove first layer, wherein the finger and thumb portions and the palm portion are discrete.  

Regarding claim 15, Adams teaches the glove of claim 1 (discussed above; consider embodiment where outer layer 14 acts as secondary layer) further comprising an intermediate layer (reservoir 16, Figures 1-2, paragraph 21) disposed between the second layer (outer glove layer 14, Figures 1-2, paragraph 21, line 2) and the protective glove first layer (inner layer 12, Figures 1 and 2, paragraph 21, line 2), wherein the finger and thumb portions and the palm portion are contiguous (walls 36, 38…50 define portions of the reservoir over palms and fingers which are separate but abutting so as to be contiguous, paragraph 30, Figure 1).

Regarding claim 16, Adams teaches the glove of claim 1 (discussed above; consider embodiment where outer layer 14 is secondary layer) further comprising an intermediate layer (reservoir 16, paragraph 21, line 2) disposed between the second layer (outer glove layer 14, Figures 1-2, paragraph 21, line 2) and the protective glove first layer (inner layer 12, Figures 1 and 2, paragraph 21, line 2), wherein the finger and thumb portions and the palm portion are continuous (walls 32, 34…50 divide the inner reservoir 16 into smaller regions which regions are in liquid communication with each other by virtue of openings in walls, Figures 1-2, paragraph 30, lines 6-9. Openings connect portions of glove such that they are continuous).  

	Claims 1, 11-12 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Firouzman, US patent application publication 2018/0296058 A1.
Regarding claim 1 with respect to Firouzman, Firouzman discloses A glove for a hand of a user (waterproof cleaning gloves, paragraph 2, lines 1-2), the glove comprising: 25a protective glove comprising a first layer configured to cover at least the hand of the user (glove body 12, Figures paragraph 24, line 5); 7Attorney Docket No. 838794 Non-Provisional Krueger a second layer (scouring material 48, Figures 3-4, paragraph 32, lines 2-3; [scouring material is part of] cleaning pads 14 and 16 on glove body 12, Figure 4, paragraph 24, lines 7-9)  on a fleshy mass on a palmar aspect of an extremity of each finger and thumb portions of the protective glove (finger portions 44 of pad 14, paragraph 31, lines 14-15; thumb portion 28 covered by pad 16, Figure 4, paragraph 27, line 9); and a second layer (scouring material 48, Figures 3-4, paragraph 32, lines 2-3; [scouring material is part of] cleaning pads 14 and 16 on glove body 12, Figure 4, paragraph 24, lines 7-9) on a palm portion of the protective glove (palm portion 42 of pad 14, Figure 4, paragraph 31, lines 13-14).

Regarding claim 11, Firouzman discloses the glove of claim 1 (as discussed above) including a cleaning pad 14 with a sponge material 46 disposed between an outer layer of scouring material 48 and an inner layer of hook or loop tape 40 (paragraph 32, lines1 -3, Figure 3-4), wherein the hook or loop tape connects the pad to the palm side surface of a glove body 12 (cleaning pads 12 and 14 removably detachable from tape sheets 30 and 38 [of glove body 12], Figure 4, paragraph 37, lines 2-5). Therefore, it is evident that the sponge material 46 of Firouzman constitutes an intermediate layer disposed between the second layer (scouring material 48) and protective glove first layer (glove body 12) which is absorbent to a disinfectant (sponge capable of retaining soap and/or water, paragraph 33, lines 1-4).

10	Regarding claim 12, Firouzman discloses The glove of claim 1 (discussed above), wherein the second layer (cleaning pads 14 and 16, Figure 4, paragraph 37, lines 2-5) comprises a dermabrasive material (scouring material 48, Figures 3-4, paragraph 32, liens 2-3; also see paragraph 32, lines 20-25). 

Regarding claim 17, Firouzman discloses A glove for a hand of a user (waterproof cleaning gloves, paragraph 2, lines 1-2), the glove comprising: 25a protective glove comprising a first layer configured to cover at least the hand of the user (glove body 12, paragraph 24, line 5); 7Attorney Docket No. 838794 Non-Provisional Krueger a second layer (scouring material 48, Figures 3-4, paragraph 32, lines 2-3; [scouring material is part of] cleaning pads 14 and 16 on glove body 12, Figure 4, paragraph 24, lines 7-9)  on a fleshy mass on a palmar aspect of an extremity of each finger and thumb portions of the protective glove (finger portions 44 of pad 14, paragraph 31, lines 14-15; thumb portion 28 covered by pad 16, Figure 4, paragraph 27, line 9); a second layer (scouring material 48 on cleaning pads 14 and 16) on a palm portion of the protective glove (palm portion 42 of pad 14, paragraph 31, lines 13-14); and an intermediate layer on the finger and thumb and palm portions between 5the first and the second layer of the protective glove (sponge material 46 on cleaning pads 14 and 16, Figures 3-4, paragraph 32, lines 1-3. Sponge material forms layer between scouring material 48 and glove body 12 in Figures 3-4).  

Regarding claim 18, Firouzman teaches A method of disinfecting via a hand of a user (user when using the cleaning glove 10, paragraph 36, line 13), the method comprising: covering at least a hand of the user via a protective glove comprising a first layer (user provided with glove body 12, Figures 4-6, paragraph 37, lines 1-2); providing a second layer on a fleshy mass on a palmar aspect of an 10extremity of each finger and thumb portions of the protective glove (when hook or loop layer 40 brought into contact with hook or loop sheet 30 the cleaning pad 14 is retained on glove body 12, Figure 4, paragraph 37, lines 9-21; cleaning pad 16 similarly attaches to thumb portion 28, Figure 4, paragraph 29, lines 14-18; cleaning pad 14 includes finger portions 44, Figure 4, paragraph 31, lines 14-15;); and providing via a second layer on a palm portion of the protective glove (cleaning pad 14 includes palm portion 42, Figure 4, paragraph 31, lines 13-14).

Regarding claim 19, Firouzman teaches The method of claim 18, further comprising disinfecting a surface via the finger and thumb portions of the second layer saturated with a disinfectant (soap and water pass from the sponge material to sourcing material to allow for cleaning of surfaces, paragraph 35; sponge material 46 located over fingers and thumbs within pads 14 and 16, Figure 4).  

Regarding claim 20, …. The method of claim 18, further comprising disinfecting a surface via the 15palm portion of the second layer saturated with a disinfectant (soap and water pass from the sponge material to scouring material to allow for cleaning of surfaces, paragraph 35; sponge material 46 located over palm as part of pad 14, Figure 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is rejected under 35 U.S.C. as being unpatentable over Adams, US patent application publication 2015/0157071 A1, in further view of Neault, US patent application publication 2014/0373250 A1.
Regarding claim 2, Adams teaches The glove of claim 1 (discussed above), and further teaches that the glove is made of natural rubber (paragraph 21, lines 1-3), not latex, nitrile rubber, polyvinyl chloride, neoprene or composites 10thereof as required by claim 2.
However, in the analogous art of glove applicators, Neault teaches the use of latex, nitrile rubber, polyvinyl chloride, and neoprene to form parts of a glove (impermeable material of the glove comprises at least one of a latex material, a nitrile rubber material, a synthetic material, a vinyl material, and a neoprene material, claim 10). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Adams by constructing the protective glove out of latex, nitrile rubber, polyvinyl chloride, neoprene, or a composition thereof because Neault recognized that the stated materials have the benefit of being impermeable (impermeable material, paragraph 41) since designing a glove with such material allows for control over how fluid interacts with portions of the glove.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Adams, US patent application publication 2015/0157071 A1, in further view of Brown, US patent application publication 2019/0328107 A1. 
Regarding claim 8, Adams discloses the glove of claim 1 (discussed above; consider embodiment where glove 200 forms second layer) and teaches embodiments of the glove in which liquid is only released from the fingertips (apertures 22,24, 26, 28, 30 are arranged on fingertips, Figure 2, paragraph 24) such that the outer surface of the outer glove at the fingertips constitutes a second layer that is capable of being presaturated while the outside surface of the outer glove at the palm section remains dry. However, in such embodiments Adams does not teach that the palm portion is absorbent (paragraph 48 teaches impermeable layer 202 of flexible plastic, recognized as poorly absorbent. Sponges only taught on palm when there are holes 204 on palm, which transfer fluid from reservoir shared with finger portions such that they cannot independently be presaturated through reservoir) such that Adams does not teach that the palm portion being dry and absorbent to the disinfectant solution while the finger and thumb portions are presaturated with the disinfection solution. 
However, in the analogous art of gloves for facial treatment, Brown teaches a glove for facial treatment in which solutions can be loaded into finger cavities (cosmetic solutions are filled into the cosmetic pockets or cavities [30] located at the hollow finger portions of the glove, Figure 3, abstract, lines 6-8) and in which a palm portion of the glove includes an absorbent member in the form of a scrubber (a palm portion is provided with at least one scrubbing pad [50], Figure 3, abstract, lines 11-12). In the invention of Brown, the release of solution is localized to the region around the fingers (cosmetics removed from holes 41, Figure 4, paragraph 22, lines 11-13) and no solution is released from the palm portion, such that it would be possible to operate the invention of Brown wherein the finger potions are presaturated with a disinfection solution while the palm potion is dry and absorbent of the disinfectant solution. Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Adams such that there is an absorbent scrubber located on the palm portion of the glove that is not in communication with the cleaning fluid distribution system, as taught by Brown, such that the palm can remain dry and absorbent while the fingers are saturated with cleaning fluid because Brown recognized that a scrubber on the palm could be useful for spreading treatment solutions and improving the effectiveness of the treatment (scrubbing pads 50 can be used for cleaning clogged pores and exfoliate skin, paragraph 24, lines 8-9).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Adams, US patent application publication 2015/0157071 A1, in further view of Urbieta, US patent application publication 2021/0352984 A1 (filed May 14, 2020). 
Regarding claim 9, Adams discloses the glove of claim 1 (discussed above), but Adams only teaches wetting of the finger and palm portions through a shared liquid reservoir such that the portions cannot be wetted separately (discussed in more detail with regards to claim 8). Therefore, Adams does not teach the finger and thumb portions being dry and absorbent to the disinfectant solution while the palm portion is presaturated with disinfectant solution. 
However, in the analogous art of antibacterial disposable wipes, Urbieta teaches gloves formed of an absorbent material (palm side has attached to it the additional absorbent material, paragraph 21, lines 3-4) that can be used as a disinfectant wipe (invention consists of combining protective disposable glove concept with disposable disinfecting wipe concept, paragraph 4, lines 1-4) after an antimicrobial solution is applied (gloves may be packed dry and user would then apply antibacterial solution at any time, abstract, lines 31-36). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Adams by not introducing cleaning solution into the glove reservoir 16 through the glove aperture 18 and instead spraying an antimicrobial solution, as taught by Urbieta, onto the sponges (sponge 206, Figure 6, paragraph 48, lines 4-5) located on the palm of the glove of Adams while leaving the sponges on the fingers dry. Using a spray to presaturate only parts of a disinfecting glove would have been obvious because Urbieta recognized that maintaining the wetness of wipes stored in a wetted state is a packaging challenge (place gloves folded in half so that the wetness of the antibacterial solution would be maintained, paragraph 57, lines 12-16) which can be overcome by packaging the wetting agents and wipes separately and combining when ready for use (abstract, lines 31-36).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Adams, US patent application publication 2015/0157071 A1, in further view of Wong et al., US patent application 2005/0201812 A1.
Regarding claim 10, Adams discloses the glove of claim 1 (as discussed above), which includes a reservoir (inner reservoir 16, Figure 1-2, paragraph 12, lines 3-5) for cleaning fluid (cleaning liquid from the glove 10, paragraph 54, lines 1-2) that can be squeezed out of holes at the fingertips or palms of the glove (when pressure is applied to the glove, liquid in the inner reservoir 16 can be released through the apertures 22,24…30, paragraph 23, lines 3-5). However, Adams does not explicitly disclose that the intermediate layer comprises a burstable pouch of disinfectant disposed 5between the second layer of the protective glove first layer.
However, in the analogous art of wipe-like mitt applicators, Wong teaches a reservoir located between two layers of an applicator mitt (reservoir 227, paragraph 57, lines 1-4) that may be designed to burst or rupture to release the product contained within the reservoir at a low force when desired by the consumer (paragraph 57, line 19-22). Therefore, it would be obvious to a person having ordinary skill in the art before the effective filing date to modify the invention of Adams such that the reservoir constituted a burstable pouch, as taught by Wong, which would allow for the release of disinfectant, because Wong recognized that a burstable reservoir allows the user control over when wetting of the applicator occurs (use of reservoir 227 to contain a product allows the wetting side 27 to become wet only when wanted by the person using the applicator, paragraph 59).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adams, foreign publication GB 2438672 A, discloses a cleaning glove with a reservoir for cleaning fluid and absorbent and abrasive cleaning material attached to the exterior of the glove. Michelson, US patent 6,175,962 B1, teaches a surgical glove with two latex layers and a layer of an iodinated coating between wearing the glove is divided into a plurality of contiguous portions that cover the palm and fingers of the glove. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY C PILSBURY whose telephone number is (571)272-8054. The examiner can normally be reached M-Th 7:30a-5:00p; F 8:30a-5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL MARCHESCHI can be reached at (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADY C PILSBURY/Examiner, Art Unit 1799                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797